DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: a support structure of composite materials, the support structure configured to provide stability as an attachable framework to mount wireless technology equipment; a formable aesthetic housing around the support structure; and a hardened polymer coating over the formable aesthetic housing adapted to a shape of the formable aesthetic housing around the support structure, the hardened polymer coating configured to resist environmental conditions that may otherwise interfere with performance of the wireless technology equipment.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the formable aesthetic housing is a polyurethane material with the hardened polymer coating.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein: the support structure is initially installable as the attachable framework, followed by the formable aesthetic housing being installable as a modular component of the small cell installation structure installed over the support structure.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the formable aesthetic housing is removable from the support structure and replaceable with an alternate formable aesthetic housing.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: an antenna housing module to enclose at least one or more antennas of the wireless technology equipment.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the antenna housing module is structurally integrated with the support structure, the antenna housing module formed in part from the formable aesthetic housing with the hardened polymer coating and is configured to pass millimeter wave (mmW) spectrum wireless signals.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the antenna housing module is structurally integrated with the support structure, the antenna housing module formed in part from the formable aesthetic housing with the hardened polymer coating and is configured to pass radio frequency (RF) wireless signals up to and including 6GHz signals.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: a structure base to enclose at least part of the wireless technology equipment, the support structure being installable through the structure base to provide additional stability of the small cell installation structure.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the formable aesthetic housing is formed to envelop and adhere to the support structure.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: a formable aesthetic housing of foam material around wireless technology equipment, the formable aesthetic housing integrated with a structural support configured to provide stability of the small cell installation structure; and a hardened polymer coating over the formable aesthetic housing adapted to a shape of the formable aesthetic housing, the hardened polymer coating configured to resist environmental conditions that may otherwise interfere with performance of the wireless technology equipment.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the structural support is formed from composite materials integrated with the formable aesthetic housing.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: an antenna housing module to enclose at least one or more antennas of the wireless technology equipment.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the antenna housing module is structurally integrated with the structural support, the antenna housing module formed in part from the formable aesthetic housing with the hardened polymer coating and is configured to pass millimeter wave (mmW) spectrum wireless signals.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the antenna housing module is structurally integrated with the structural support, the antenna housing module formed in part from the formable aesthetic housing with the hardened polymer coating and is configured to pass radio frequency (RF) wireless signals up to and including 6GHz signals.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: a structure base to enclose at least part of the wireless technology equipment, the structure base integrated with the structural support to provide additional stability of the small cell installation structure.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: supporting, by a support structure, a formable aesthetic housing of a small cell installation structure for wireless technology equipment; facilitating, as an attachable framework of the support structure, equipment mounting of one or more of the wireless technology equipment; enclosing, by a structure base of the small cell installation structure, at least a portion of the wireless technology equipment; routing, by a pole module of the small cell installation structure, cabling associated with the wireless technology equipment; and passing wireless communication signals by an antenna housing module of the small cell installation structure, the antenna housing module configured to enclose at least one or more antennas of the wireless technology equipment.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: resisting environmental conditions by a hardened polymer coating over the formable aesthetic housing adapted to a shape of the formable aesthetic housing and the support structure of the small cell installation structure.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein modules of the formable aesthetic housing are removable from the support structure and replaceable with alternate modules of the formable aesthetic housing.
Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the antenna housing module is structurally integrated with the support structure, the antenna housing module formed in part from the formable aesthetic housing with a hardened polymer coating and is configured to pass millimeter wave (mmW) spectrum wireless signals.
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. USP 11114751. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations and function of the claim are similar to each other, although the terminology used in the instant application are slightly different compare to the parent patent but the functions of both parent and instant application are similar such as: wherein the formable aesthetic housing of the small cell installation structure comprises at least the structure base, the pole module, and the antenna housing module all formed in part with the formable aesthetic housing having a hardened polymer coating and all integrated with the support structure.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845